DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The preliminary amendment filed on 09/15/2020 has been entered. 

	Claims 1, 4, 6 have been amended.

	Claims 1-6 and newly added claims 7-15 are pending

Drawings
3. 	The formal drawings filed on 09/15/2020 are acceptable.
Priority
4. 	This application is a National Stage entry of PCT/JP2018/026336, filed 7/12/2018.
Information Disclosure Statement
5.	The Information Disclosure Statement filed on 09/15/2020 has been considered.
Election/Restrictions
6.	Applicant’s election without traverse of Group I (claims 1 and 4-7) in the reply filed on 12/1/21 is acknowledged.
7.	This application is in condition for allowance except for the presence of claim 2, 3 and 8-15 directed to Groups II and III non-elected without traverse.  Accordingly, claims 2, 3 and 8-15 have been cancelled.

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
9.	The application has been amended as follows: 
	Cancel claims 2, 3 and 8-15.
Allowable Subject Matter
10.	Claims 1 and 4-7 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: A closely related art to Hasegawa (USPAT 7,622,804) discloses a transistor chip having a first seal material with low-permittivity (e.g. polymer resin) over the central portion of an active region and a second seal material with a permittivity (e.g. epoxy resin) higher than the first seal covering the peripheral portion of the active region. However, claim 1 requires a transistor chip having a first seal material with a first permittivity (e.g. epoxy resin with filler) over the central portion of an active region and a second seal material with a permittivity (e.g. polyimide) lower than the first seal covering the peripheral portion of the active region. The above limitations in combination with other claim limitations are not taught or fairly suggested by the prior art nor would it be obvious to modify the references of record so as to yield the device of the instant application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893